Title: [Diary entry: 2 October 1788]
From: Washington, George
To: 

Thursday 2d. Thermometer at 53 in the Morning—62 at Noon and 62 at Night. Morning very thick & cloudy with the Wind at No. Et.—Clear afterwards and tolerably pleasant. Rid to the Plantations at Muddy hole, Dogue Run, Frenchs and the Ferry. At the first—All the hands were still at Dogue run—also the Plows. At Dogue run—in the forenoon the hands (with those of Muddy hole) were employed about a cross fence betwn. fields No. 5 & 6—Afterwards in opening & spreading the fodder. Six Plows only were at work here. At Frenchs—The Plows & people were, in the forenoon, working at the Ferry. In the Afternoon the latter were engaged about their fodder House except 3 who went to Dogue run. At the Ferry—Six Plows were at Work. The other hands (with those from Frenchs) were in the forenoon making & compleating

the Fence between fields No. 3 & 4. In the afternoon they were opening and turning their fodder. Yesterday before the Rain fell, & partly while it was falling I sowed 19 Rows of the Yellow bearded Wheat between the Rows of the Mangel Wurzel & those of the Carrots—placing the grains about one inch apart.